Title: From James Monroe to Abigail Smith Adams, 3 December 1811
From: Monroe, James
To: Adams, Abigail Smith




Madam
Dept of State 3d Decr 1811—

I have had the Honor to receive your Letter of the 28th ult. covering one to your Son the American Minister at St Petersburg. I fear it will be too late for the “Hornet” sloop of war: but I have had it put under cover to Mr Barlow and sent to the Collector of the Customs at Newyork, requesting him to forward it by the first safe conveyance
With great Respect / I have the Honor to be / Madam / your Mo: Obt Sert
Jas Monroe